         Dated: 7/9/2019




                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE

                                           )
IN RE:                                     )
                                           )        Chapter 11 Proceeding
CHRISTOPHER ROBERTS KELLY,                 )        Case No. 318-07868
                                           )        Charles M. Walker, Judge
         Debtor.                           )
                                           )
MICHELE SEXTON and                         )
BRANT GAMBLE,                              )
derivatively on behalf of Legacy Physician )
Partners, LLC,                             )
                                           )
MICHELE SEXTON,                            )
in her individual capacity,                )
                                           )
and                                        )        Adv. Pro. No. 19-ap-90043
                                           )
BRANT GAMBLE,                              )
in his individual capacity,                )
                                           )
         Plaintiffs,                       )
                                           )
vs.                                        )
                                           )
CHRISTOPHER ROBERTS KELLY,                 )
                                           )
         Defendant.                        )
                                           )

                  ORDER GRANTING DEBTOR’S MOTION TO APPROVE
                  SETTLEMENT OF CLAIMS PURSUANT TO F.R.B.P. 9019

         Upon Motion of the Debtor to approve settlement of claims pursuant to F.R.B.P. 9019 based

on the settlement attached to the Motion seeking approval of said settlement and Notice thereon

having been filed with this Court and served upon all creditors and parties-in-interest on May 31,

Case 3:19-ap-90043        Doc 11    Filed 07/09/19 Entered 07/09/19 13:00:07          Desc Main
                                    Document     Page 1 of 2
2019; there having been no written Objections filed with the Clerk of Court within twenty (20) days

of Notice, pursuant to LBR 9013-1 and F.R.B.P. 9019; and, upon the entire record herein, the Court

finds that said Motion is well taken, and

       It is hereby ORDERED that the Motion of the Debtor to approve settlement of claims

pursuant to F.R.B.P. 9019 is granted.

            THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
                  AS INDICATED AT THE TOP OF THE FIRST PAGE.

 APPROVED FOR ENTRY:

 LEFKOVITZ & LEFKOVITZ, PLLC

 /S/ STEVEN L. LEFKOVITZ
 Steven L. Lefkovitz, No. 5953
 Attorney for Debtor
 618 Church Street, Suite 410
 Nashville, Tennessee 37219
 Phone: (615) 256-8300
 Fax:    (615) 255-4516
 Email: slefkovitz@lefkovitz.com




                                                                     This Order has been electronically
                                                                     signed. The Judge's signature and
                                                                     Court's seal appear at the top of the
                                                                     first page.
                                                                     United States Bankruptcy Court.

Case 3:19-ap-90043        Doc 11    Filed 07/09/19 Entered 07/09/19 13:00:07                Desc Main
                                    Document     Page 2 of 2
